 1                                                    THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8    DAVID GOLDSTINE,

 9                                Plaintiff,
                                                          Case No. 2:18-cv-01164 MJP
10    v.
                                                          SECOND AMENDED STIPULATED
11    FEDEX FREIGHT, INC., a Washington State             MOTION & PROPOSED
      entity; “DOE(S) 1-100”, employees of                SCHEDULING ORDER
12    FEDEX      FREIGHT,     INC.;      and
      CORPORATION(S) XYZ 1-100,                           NOTE ON MOTION CALENDAR:
13                                                        March 27, 2020
                                  Defendants.
14

15          The parties, by and through their respective counsel of record, hereby submit this

16   second amended Stipulated Motion & Scheduling Order signed by the Court on February 18,

17   2020 (Dkt # 169). On March 17, 2020, the Court held a conference will counsel regarding a

18   trial continuance due to the COVID-19 outbreak. Pursuant to General Order 02-20, all trials

19   set through May 2020 have been continued. The parties have conferred and submit the below

20   proposed pretrial schedule per the Court’s March 17, 2020 order.

21                                                    Original Dates    Amended Dates
      Completion of deposition of Plaintiff’s
22    expert at Defendant’s expense                   March 25, 2020    June 30, 2020
      Defendant’s rebuttal expert (if any) to issue
23    final expert report.                            March 25, 2020    May 29, 2020


      SECOND AMENDED STIPULATED MOTION & PROPOSED
      SCHEDULING ORDER - 1
      Case No. 2:18-cv-01164-MJP
 1   Completion of deposition of Defendant’s
     rebuttal expert (if any).                     April 10, 2020      July 17, 2020
 2   Deadline to complete deposition of Plaintiff
     regarding his medical treatment.              April 1, 2020       July 31, 2020
 3   All dispositive motions must be filed by
     and noted on the motion calendar on the
 4   fourth Friday thereafter (see CR 7(d))                            August 13, 2020
     All motions in limine must be filed by and
 5   noted on the motion calendar no earlier
     than the third Friday thereafter and no later
 6   than the Friday before the pretrial
     conference                                                        October 2, 2020
 7   Parties to exchange
     revisions/supplementations to proposed
 8   pretrial order                                                    September 7, 2020
 9   Agreed pretrial order due                                         October 5, 2020
     Trial briefs, proposed voir dire questions,
10
     and proposed jury instructions                                    October 21, 2020
11                                                                     October 22, 2020 at 2:30
     Pretrial conference                                               PM
12                                                 April 27, 2020 at   November 2, 2020 at
                                                   9:00 AM in          9:00 AM in Courtroom
13   JURY TRIAL DATE (five days)                   Courtroom 14206     14206

14
           STIPULATED & AGREED this 27th day of March, 2020.
15
     AKW LAW, P.C.
16

17
     /s/ Ada K. Wong__________________
     Ada K. Wong, WSBA #45936
18
     Jordan T. Wada, WSBA #54937
     Attorneys for Plaintiff
19
     6100 219th St. SW, Suite 480
     Mountlake Terrace, WA 98043
20
     Tel.: (206) 259-1259
     Fax: (855) 925-9529
21
     E-mail: ada@akw-law.com
     E-mail: jordan@akw-law.com
22

23


     SECOND AMENDED STIPULATED MOTION & PROPOSED
     SCHEDULING ORDER - 2
     Case No. 2:18-cv-01164-MJP
 1   BLOOM LAW PLLC

 2
     /s/ Beth Bloom
 3   Beth Bloom, WSBA # 31702
     Attorney for Plaintiff
 4   3827C S Edmunds St
     Seattle, WA 98118-1729
 5   Telephone: (206) 323-0409
     Email: bbloom@bloomlawpllc.com
 6
     KARR TUTTLE CAMPBELL
 7

 8
     /s/ Medora A. Marisseau_________________
 9   Medora A. Marisseau, WSBA #23114
     Brett Elliott, WSBA #51157
10   Attorney for Defendant
     701 Fifth Avenue, Suite 3300
11   Seattle, WA 98104
     Tel.: (206) 233-1313
12   Fax: (206) 682-7100
     E-mail: mmarisseau@karrtuttle.com
13   E-mail: belliott@karrtuttle.com

14
     FEDEX FREIGHT, INC.
15

16   /s/ Sandra C. Isom__________________
     Donald H. Snook, Pro Hac Vice
17   Sandra C. Isom, Pro Hac Vice
     Attorneys for Defendant
18   1715 Aaron Brenner Drive, Suite 600
     Memphis, TN 38120
19   Telephone: 901-434-8305
     Facsimile: 901-468-1765
20   Email: donald.snook@fedex.com
     Email: scisom@fedex.com
21

22

23


     SECOND AMENDED STIPULATED MOTION & PROPOSED
     SCHEDULING ORDER - 3
     Case No. 2:18-cv-01164-MJP
 1                                          ORDER

 2          IT IS SO ORDERED this __31st___ day of March, 2020.

 3



                                             A
 4

 5
                                             Marsha J. Pechman
 6
                                             United States Senior District Judge
 7

 8

 9   Presented By:

10   AKW LAW, P.C.

11
     /s/ Ada K. Wong__________________
12   Ada K. Wong, WSBA #45936
     Jordan T. Wada, WSBA #54937
13   Attorneys for Plaintiff
     6100 219th St. SW, Suite 480
14   Mountlake Terrace, WA 98043
     Tel.: (206) 259-1259
15   Fax: (855) 925-9529
     E-mail: ada@akw-law.com
16   E-mail: jordan@akw-law.com

17
     BLOOM LAW PLLC
18
     /s/ Beth Bloom
19
     Beth Bloom, WSBA # 31702
     Attorney for Plaintiff
20
     3827C S Edmunds St
     Seattle, WA 98118-1729
21
     Telephone: (206) 323-0409
     Email: bbloom@bloomlawpllc.com
22

23
     KARR TUTTLE CAMPBELL


      SECOND AMENDED STIPULATED MOTION & PROPOSED
      SCHEDULING ORDER - 4
      Case No. 2:18-cv-01164-MJP
 1   /s/ Medora A. Marisseau_________________
     Medora A. Marisseau, WSBA #23114
 2   Brett Elliott, WSBA #51157
     Attorney for Defendant
 3   701 Fifth Avenue, Suite 3300
     Seattle, WA 98104
 4   Tel.: (206) 233-1313
     Fax: (206) 682-7100
 5   E-mail: mmarisseau@karrtuttle.com
     E-mail: belliott@karrtuttle.com
 6

 7   FEDEX FREIGHT, INC.

 8
     /s/ Sandra C. Isom__________________
 9   Donald H. Snook, Pro Hac Vice
     Sandra C. Isom, Pro Hac Vice
10   Attorneys for Defendant
     1715 Aaron Brenner Drive, Suite 600
11   Memphis, TN 38120
     Telephone: 901-434-8305
12   Facsimile: 901-468-1765
     Email: donald.snook@fedex.com
13   Email: scisom@fedex.com

14

15

16

17

18

19

20

21

22

23


     SECOND AMENDED STIPULATED MOTION & PROPOSED
     SCHEDULING ORDER - 5
     Case No. 2:18-cv-01164-MJP
 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on March 31, 2020, I caused to be electronically filed the foregoing

 3   document with the Clerk of the Court using the CM/ECF system, which will send notification

 4   of such filing to the following:

 5             Medora Marisseau
               Brett A. Elliot
 6             Karr Tuttle Campbell
               701 Fifth Avenue, Ste. 3300
 7             Seattle, WA 98104
               E-mail: MMarisseau@karrtuttle.com
 8             E-mail: belliott@karrtuttle.com
               E-mail: jlikit@karrtuttle.com
 9
               Donald H. Snook, TN Bar #21775
10             Sandra C. Isom, CA Bar #157374
               FedEx Freight, Inc.
11             1715 Aaron Brenner Drive, Suite 600
               Memphis, TN 38120
12             E-mail: Donald.snook@fedex.com
               E-mail: Scisom@fedex.com
13             Counsel for Defendant FedEx Freight, Inc.
               Beth Bloom, WSBA #31702
14             Attorney for Plaintiff
               3827C South Edmunds Street
15             Seattle, WA 98118
               Tel.: (206) 323-0409
16             E-mail: bbloom@bloomlawpllc.com
               Co-counsel for Plaintiff David Goldstine
17

18
             I declare under penalty of perjury under the laws of the state of Washington that the
19
     foregoing is true and correct.
20
     Dated March 31, 2020, at Mountlake Terrace, Washington.
21
                                                    /s/ Kaila A. Eckert
22                                                  Kaila A. Eckert, Paralegal
23


       SECOND AMENDED STIPULATED MOTION & PROPOSED
       SCHEDULING ORDER - 6
       Case No. 2:18-cv-01164-MJP
